



Exhibit 10.35
COLLATERAL AGENCY AND INTERCREDITOR JOINDER - ADDITIONAL GRANTORS
July 2, 2018
Reference is made to the Collateral Agency and Intercreditor Agreement, dated as
of January 12, 2011 (as amended by that certain Collateral Agency and
Intercreditor Joinder, dated as of March 29, 2016, and as may be further
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Collateral Agency and Intercreditor Agreement”), by and
among INTELSAT CONNECT FINANCE S.A., a public limited liability company (société
anonyme) existing as société anonyme under the laws of the Grand Duchy of
Luxembourg, having its registered office at 4, rue Albert Borschette, L-1246
Luxembourg and registered with the Luxembourg trade and companies' register
under number B210.760 (“Holdings”), INTELSAT JACKSON HOLDINGS S.A., a public
limited liability company (société anonyme) existing as société anonyme under
the laws of the Grand Duchy of Luxembourg, having its registered office at 4,
rue Albert Borschette, L-1246 Luxembourg and registered with the Luxembourg
trade and companies' register under number B149.959 (the “Company”), the other
Grantors from time to time party thereto, BANK OF AMERICA, N.A., as
Administrative Agent under the Existing Credit Agreement, the other First Lien
Representatives and Second Lien Representatives from time to time party thereto,
and WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral trustee (in such
capacity and to-gether with its successors in such capacity, the “Collateral
Trustee”). Capitalized terms used but not oth-erwise defined herein have the
meanings assigned to them in the Collateral Agency and Intercreditor Agreement.
This Collateral Agency and Intercreditor Joinder is being executed and delivered
pursuant to Section 8.18 of the Collateral Agency and Intercreditor Agreement as
a condition precedent to the debt for which the undersigned is acting as agent
being entitled to the benefits of being additional secured debt under the
Collateral Agency and Intercreditor Agreement.
The undersigned, Intelsat Ventures S.à r.l., a Luxembourg société à
responsabilité limitée, Intelsat Alliance LP, a Delaware limited partnership,
and Intelsat Genesis GP LLC, a Delaware limited liability company (each, a “New
Grantor”), hereby agree to become parties as Grantors under the Collateral
Agency and Intercreditor Agreement for all pur-poses thereof on the terms set
forth therein, and to be bound by the terms of the Collateral Agency and
Intercreditor Agreement as fully as if each of the undersigned had executed and
delivered the Collateral Agency and Intercreditor Agreement as of the date
thereof.


IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agency and
Intercreditor Joinder to be executed by their respective officers or
representatives as of the date first written above.
INTELSAT VENTURES S.À R.L., as a New Grantor


By:    /s/ Franz Russ
Name: Franz Russ
Title: Chairman and Chief Executive Officer


INTELSAT ALLIANCE LP, as a New Grantor


By:    /s/ Sajid Ajmeri
Name: Sajid Ajmeri
Title: Vice President, Corporate & Securities & Assistant Secretary


INTELSAT GENESIS GP LLC, as a New Grantor


By:    /s/ Sajid Ajmeri
Name: Sajid Ajmeri
Title: Vice President, Corporate & Securities & Assistant Secretary


The Collateral Trustee hereby acknowledges receipt of this Collateral Agency and
Intercreditor Joinder and agrees to act as Collateral Trustee with respect to
the Collateral pledged by each New Grantor.









--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Trustee


By: /s/ Joshua G. James
Name: Joshua G. James
Title: Vice President







